Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-10, 16-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,499,306 (hereinafter referred to as ‘306). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants and/or subsets of one another.
Regarding claims 1 and 10, ‘306 describes a method/apparatus (claim 6, SCEF or NEF [network node]) comprising: 
[one or more processors, and memory coupled to one or more processors, with program instructions stored in the memory and executable by the processor(s) for:]
receiving from an application server a message indicating a request for delivery of data to a user equipment (UE) operative for communications in a mobile network; 
obtaining one or more loading or congestion indication values indicative of loading or congestion at (a) one or more first network nodes along a first mobile network route in the mobile network or (b) one or more second network nodes along a second mobile network route in the mobile network; 
selecting, to deliver the data via an access node of the mobile network to the UE, one of the first mobile network route or the second mobile network route based on the one or more loading or congestion indication values, the first mobile network route being a different type from the second mobile network route; and 
causing the data to be delivered to the UE via a selected one of the first mobile network route or the second mobile network route (claim 1, with the first alternative ‘a’).
wherein the one or more first network nodes and the one or more second network nodes comprise network functions (claim 5, even broader).
Regarding claims 7 and 16, ‘306 describes:
wherein selecting one of the first mobile network route or the second mobile network route is performed by a network exposure function (NEF) (claim 6).
Regarding claim 8, ‘306 describes:
wherein the one or more first network nodes comprise a serving or packet data network gateway (S/P-GW), and the one or more second network nodes comprise a mobility management entity (MME) (claim 6).
Regarding claim 9 and 20, ‘306 describes:
wherein selecting one of the first mobile network route or the second mobile network route is further based on a subscription tier or type associated with the UE (claim 7 subset).
Regarding claim 17, ‘306 describes a method comprising: 
at a network function entity of a mobile network (claim 6, method in SCEF or NEF),
receiving, from an evaluation function, one or more loading or congestion indication values indicative of loading or congestion at (a) one or more first functions that facilitate a delivery of data via a first route of the mobile network or (b) one or more second functions that facilitate the delivery of the data via a second route of the mobile network; 
selecting, to deliver the data via an access node of the mobile network to a user equipment (UE), one of the first mobile network route or the second mobile network route based on the one or more loading or congestion indication values, the first mobile network route being a different type from the second mobile network route; and 
causing the data to be delivered to the UE via a selected one of the first mobile network route or the second mobile network route (claim 1, subset & reworded).
Regarding claim 19, ‘306 describes: 
wherein the network function entity comprises a service capability exposure function (SCEF) or a network exposure function (NEF) and the mobile network is a 5G mobile network (claim 6 subset).



Claims 2-3 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,499,306 (hereinafter referred to as ‘306), and further in view of Gilson (US 2018/0205628).
Regarding claims 2 and 11, ‘306 fails to further explicitly describe:
selecting one of a first attachment type or a second attachment type for attaching the UE to the mobile network based on the selected one of the first mobile network route or the second mobile network route, wherein the first mobile network route uses the first attachment type and the second mobile network route uses the second attachment type; and 
attaching the UE to the mobile network using a selected one of the first attachment type or the second attachment type.
Gilson also describes route selection between an application content source and a wireless user device (abstract & fig. 4), further describing:
selecting one of a first attachment type or a second attachment type for attaching the UE to the mobile network based on the selected one of the first mobile network route or the second mobile network route, wherein the first mobile network route uses the first attachment type and the second mobile network route uses the second attachment type; and 
attaching the UE to the mobile network using a selected one of the first attachment type or the second attachment type (fig. 6 & 8 and para. 48-61, router determines particular requesting application 805 or 810’s requirement in step 815, determines performance characteristics for each route in step 615 (corresponding attachment type), and select the route for transmission using optimal transmission characteristics in step 625, wherein route is either fiber, Ethernet or MOCA, see fig. 4).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the route selection of Khalid to attach a UE to either a first attachment type for a first route and a second attachment type for a second route as in Gilson.
The motivation for combining the teachings is that this optimizes selection of routes for network traffic in system with multiple paths for transmission and applications having different requirements for both bandwidth and latency (Gilson para. 1)
Regarding claims 3 and 12, ‘306 fails to further explicitly describe:
wherein the causing the data to be delivered to the UE via a selected one of the first mobile network route or the second mobile network route includes associating the first mobile network route with a first type of data delivery for the UE and associating the second mobile network route with a second type of data delivery for the UE different from the first type of data delivery.
Gilson also describes route selection between an application content source and a wireless user device (abstract & fig. 4), further describing:
wherein the causing the data to be delivered to the UE via a selected one of the first mobile network route or the second mobile network route includes associating the first mobile network route with a first type of data delivery for the UE and associating the second mobile network route with a second type of data delivery for the UE different from the first type of data delivery (fig. 6 & 8 and para. 48-61, router determines particular requesting application 805 or 810’s requirement in step 815, determines performance characteristics for each route in step 615 (type of data delivery), and select the route for transmission using optimal transmission characteristics in step 625, wherein route is either fiber, Ethernet or MOCA, see fig. 4).
lt would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the route selection of Khalid to be associated with first/second type of data delivery as in Gilson.
The motivation for combining the teachings is that this optimizes selection of routes for network traffic in system with multiple paths for transmission and applications having different requirements for both bandwidth and latency (Gibson para. 1).

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,499,306 (hereinafter referred to as ‘306), and further in view of Li (US 2018/0097894).
Regarding claim 4, ‘306 fails to further explicitly describe:
wherein the mobile network is a fifth generation mobile network.
Li also describes path selection between user & application system (abstract), further describing:
wherein the mobile network is a fifth generation (5G) mobile network (para. 43, network implemented is 5G).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the mobile network in ‘306 to be a 5G mobile network as in Li.
The motivation for combining the teachings is that such implementation in 5G wireless communication network has been accepted in the wireless telecommunication industry (Li, para. 43).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Upon overcoming the above obvious double patenting rejections, independent claims 1, 10 and 17 are allowed for the same reason as patent 10, 499,306, as the crux of the allowability are retained in each of the independent claims. After updated search, new closest prior art, Cui (US 2014/0162649) steering traffic to appropriate RAT to deliver to mobile device based on load information (fig. 1 & abstract) as well as Cui (US 2015/0085650) describing network (RAN) selection to route traffic upon receiving network congestion condition (abstract & fig. 7), on top of already cited Hampel rerouting traffic flows in backhaul networks due to congestion (fig. 3 & abstract),
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Parulkar (US 2017/0019811) describing adjustment of cellular loading based on utilization of first wireless backhaul like & available capacity of each of pluraltiy of wireless backhaul links (abstract), Minakuchi (US 2018/0367457) describing communication rerouting upon high congestion from server to terminal (fig. 14), Ling (US 2017/0135009) describing fast DL RAT selection (title), Moon (US 6,804,532) describing router monitoring of link quality & rerouting to second communication path to mobile station as necessary (abstract & fig. 2), Mizell (US 7,006,478) describing plural communication paths between base station & system controller for load sharing (title & abstract), and White (US 2016/0150024) describing dynamic selection of path by server to a client via a different path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469